DETAILED ACTION


This office action is responsive to the Patent Board Decision on 11/24/2021.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 filed on 12/02/2019 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 8, 11, 15 and 18) of the instant application have been amended to recite an invention of configuring a bi-phase receiver to decode a bi-phase modulation signal using a synchronization signal generated by a preamble detector. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 8, 11, 15 and 18. Specifically, the examiner’s best prior arts by Wren et al. (US 2004/0229562 A1) and Dei Signore et al. (US 5,157,395) do not teach or suggest the filters in claims 1, 11 and 18, the prior arts also do not teach or suggest the reception channels in claims 8 and 15, as described in the analysis of the patent board decision. 
Therefore, claims 1, 8, 11, 15 and 18 are considered distinct from prior art and are allowable. Since claims 3-7 are depending on claim 1, claims 9-10 are depending on claim 8, claims 13-14 are depending on claim 11, claims 16-17 are depending on claim 15, and claims 19-20 are depending on claim 18, the dependent claims become allowable accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LIHONG YU/Primary Examiner, Art Unit 2631